DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 10/11/21, which has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US PGPUB # 20180210539 A1) in view of Yoshihara (US 20160062775 A1). 

With respect to claim 1, the Hashimoto reference teaches an information processing apparatus comprising:
a storage device configured to store information; (see storage system 119)
a storage device controller configured to read information from the storage device, to write information to the storage device, and to control a power state of the storage device between a power on state and a power saving state; (see SATA controller 111; and paragraph 31, where SATA controller 111 controls a peripheral device that conforms to a SATA (Serial ATA) standard, and performs transmission/reception of data with respect to such a peripheral device; and paragraph 39, where by controlling a signal level of the DEVSLP signal 209 outputted from the SATA controller 111, the main CPU 104 can transmit to the storage system 119 a shift instruction for causing a storage device to shift to a power saving mode (a power saving state)).
However, the Hashimoto reference does not explicitly teach a power control unit configured to: stop supply of power to the storage device controller without stopping supply of power to the storage device, and directly controller a state of the storage device, while keeping supply of power to the storage device, between the power on state and the power saving state, instead of the storage device controller to which supply of power has been stopped. 
The Yoshihara reference teaches it is conventional to have:
 a power control unit (see fig. 3, power supply control unit 331) configured to:

directly controller a state of the storage device, while keeping supply of power to the storage device, between the power on state and the power saving state, instead of the storage device controller to which supply of power has been stopped. (paragraph 76, where in step S407, when the power supply control unit 331 has received the notification from the CPU 311 (YES in step S407), then in step S408, the power supply control unit 331 performs setting so that the DRAM 323 of the subsystem 320 is maintained in the self-refresh state. The power supply control unit 331 sets an external pin of the subsystem 320 to the self-refresh state so that the DRAM 323 is maintained in the self-refresh state even if the image forming apparatus 1 has shifted to the power-saving state and the supply of power to the subsystem 320 has been stopped)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Hashimoto reference to have wherein a power control unit is configured to: stop supply of power to the storage device controller without stopping supply of power to the storage device, and directly controller a state of the storage device, while keeping supply of power to the storage device, between the power on state and the power saving state, instead of the storage device 
The suggestion/motivation for doing so would have been to allow shortening of a time required for an information processing apparatus to return from a power-saving state, more specifically, a technique in which a CPU of a subsystem performs startup processing, independently of startup processing of a main system.  (Yoshihara, paragraph 10) 
Therefore it would have been obvious to combine the Hashimoto and Yoshihara references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Hashimoto and Yoshihara references teaches the information processing apparatus according to claim 1, wherein the storage device controller transmits a signal for shifting the storage device to the power saving state during a period in which the power is supplied to the storage device controller. (Hashimoto, paragraph 39, where by controlling a signal level of the DEVSLP signal 209 outputted from the SATA controller 111, the main CPU 104 can transmit to the storage system 119 a shift instruction for causing a storage device to shift to a power saving mode (a power saving state).)

With respect to claim 3, the combination of the Hashimoto and Yoshihara references teaches the information processing apparatus according to claim 1, further comprising a signal output unit configured to receive a signal transmitted from the 

With respect to claim 4, the combination of the Hashimoto and Yoshihara references teaches the information processing apparatus according to claim 3, wherein the signal output unit is a switch, and 
wherein the power control unit connects the switch so that a signal transmitted from the storage device controller is input to the storage device or so that a signal transmitted from the power control unit is input to the storage device. (Hashimoto, paragraph 35, where switches 117a and 117b are each configured by a FET, a relay, or the like, and are switches for controlling a state of the supply of power to the storage devices 113a and 113b. Switching between a conductive state (an ON state) and a non-conductive state (an OFF state) for the switches 117a and 117b is controlled in accordance with an instruction from the power source controller 114)

With respect to claim 5, the combination of the Hashimoto and Yoshihara references teaches the information processing apparatus according to claim 1, wherein the storage device controller is a Serial Advanced Technology Attachment controller. 

With respect to claim 6, the combination of the Hashimoto and Yoshihara references teaches the information processing apparatus according to claim 5, further comprising another Serial Advanced Technology Attachment controller configured to communicate with the Serial Advanced Technology Attachment controller, wherein the Serial Advanced Technology Attachment controller is a Serial Advanced Technology Attachment-Serial Advanced Technology Attachment bridge that is arranged between the another Serial Advanced Technology Attachment controller and the storage device. (Hashimoto, paragraph 31, where SATA controller 111 controls a peripheral device that conforms to a SATA (Serial ATA) standard, and performs transmission/reception of data with respect to such a peripheral device; and paragraph 33, where SATA bridge 112 relays communication between the SATA controller 111 and each of the storage devices 113a and 113b, and also supports power control of the storage devices 113a and 113b)

With respect to claim 7, the combination of the Hashimoto and Yoshihara references teaches the information processing apparatus according to claim 1, wherein the storage device is a solid state drive. (Hashimoto, paragraph 47, where the switch control signal 213b for an SSD, as control signals for power saving control)

With respect to claim 8, the combination of the Hashimoto and Yoshihara references teaches the information processing apparatus according to claim 1, further comprising a power source unit configured to supply first power to a first power source domain including the storage device and the power control unit and to supply second power to a second power source domain including the storage device controller, (Hashimoto, paragraph 105, where  if a plurality of storage devices (the storage devices 113a and 113b) are provided in the storage system 119, the sub-CPU 203 discriminates the type of each of the plurality of storage devices as in the embodiment described above. Furthermore, for each storage device, the sub-CPU 203 instructs the power control unit (the GPIO 204 (the power source controller 114) or a SATA host I/F 202) corresponding to the discriminated type to perform power control for causing the storage device to shift to a power saving state) 
wherein the power control unit stops the power to the first power source domain and the second power source domain. (Hashimoto, paragraph 105, where if a plurality of storage devices (the storage devices 113a and 113b) are provided in the storage system 119, the sub-CPU 203 discriminates the type of each of the plurality of storage devices as in the embodiment described above. Furthermore, for each storage device, the sub-CPU 203 instructs the power control unit (the GPIO 204 (the power source controller 114) or a SATA host I/F 202) corresponding to the discriminated type to perform power control for causing the storage device to shift to a power saving state)

With respect to claim 9, the combination of the Hashimoto and Yoshihara references teaches the information processing apparatus according to claim 1, further 

With respect to claim 10, the combination of the Hashimoto and Yoshihara references teaches the information processing apparatus according to claim 1, further comprising a scanner unit configured to scan an image on a document. (Hashimoto, paragraph 28)

	Claim 11 is the method implementation of claims 1-10 and rejected under the same rationale as above.  
	
Claims 12-20 are another information processing apparatus implementation of claims 1-10 and rejected under the same rationale as above.  

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 8-10 of the remarks dated 10/11/21) and amendments with respect to claims 1-20 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of the Hashimoto and Yoshihara references to teach the newly amended claims as shown in the rejections above.  

3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Huang (US 20170160788 A1), which teaches a method for conserving power in a computing device including a processor connected to an volatile system memory and having a processing core, always-on non-wakeup (AONW) resources, and a system memory controller, includes receiving a request at the processor to enter a low power state retention mode, saving, in the volatile system memory, control register settings for each of the AONW resources, placing the volatile system memory in a self-refresh mode to maintain all data stored in the volatile system memory, placing the system memory controller in a low power state, and turning off power to the processing core and all of the AONW resources. 

   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137